Hill, C. J.
A was convicted of burglary, on the testimony of an accomplice, claimed to have been sufficiently corroborated by circumstantial evidence tending to connect A with the commission of the offense. This circumstantial evidence, relied upon by the State and prima facie corroborative of the testimony of the accomplice, was shown, by the testimony in behalf of A, to be consistent with his innocence, and entirely without incriminatory value. Held: A’s conviction was based alone on the evidence of an accomplice, and was unauthorized by law.

Judgment reversed.